                 Case 2:21-cv-06049-FLA-GJS Document 1 Filed 07/27/21 Page 1 of 10 Page ID #:1



                      1 DAVID R. ZARO (BAR NO. 124334)
                        JOSHUA A. DEL CASTILLO (BAR NO. 239015)
                      2 NORMAN M. ASPIS (BAR NO. 313466)
                        ALLEN MATKINS LECK GAMBLE
                      3 MALLORY & NATSIS LLP
                        865 South Figueroa Street, Suite 2800
                      4 Los Angeles, California 90017-2543
                        Phone: (213) 622-5555
                      5 Fax: (213) 620-8816
                        E-Mail: dzaro@allenmatkins.com
                      6         jdelcastillo@allenmatkins.com
                                naspis@allenmatkins.com
                      7
                        Attorneys for Plaintiff
                      8 GEOFF WINKLER, RECEIVER
                      9                                     UNITED STATES DISTRICT COURT
                     10                                CENTRAL DISTRICT OF CALIFORNIA
                     11
                     12 GEOFF WINKLER, RECEIVER,                             Case No. 2:21-cv-06049
                     13                        Plaintiff,                    COMPLAINT FOR FRAUDULENT
                                                                             TRANSFER
                     14                vs.
                     15 HOPEN LIFE SCIENCE VENTURES,
                        a.k.a. HOPEN LIFE SCIENCES, LLC,
                     16 a.k.a. HOPEN THERAPEUTICS, LLC;
                        and DOES 1-10, inclusive,
                     17
                                   Defendants.
                     18
                     19                Plaintiff Geoff Winkler (the "Receiver"), the Court-appointed permanent
                     20 receiver for Essex Capital Corporation ("Essex") and its subsidiaries and affiliates
                     21 (collectively, with Essex, the "Receivership Entities" or "Entities"), hereby brings
                     22 the following complaint (the "Complaint") against the above-captioned Defendants
                     23 and, on behalf of the Receivership Entities, alleges as follows:
                     24                                       JURISDICTION AND VENUE
                     25                1.      This Court has jurisdiction over this matter under 28 U.S.C.
                     26 Sections 1345 and 1367(a), and the doctrines of ancillary and supplemental
                     27 jurisdiction, in that this action arises from a common nucleus of operative facts as,
                     28 and is substantially related to the original claims in, the pending Securities and
       LAW OFFICES
Allen Matkins Leck Gamble
   Mallory & Natsis LLP

                            4813-4640-9203.1
                 Case 2:21-cv-06049-FLA-GJS Document 1 Filed 07/27/21 Page 2 of 10 Page ID #:2



                      1 Exchange Commission (the "Commission") enforcement action, styled SEC v.
                      2 Ralph Iannelli and Essex Capital Corp., United States District Court, Central
                      3 District of California Case No. 2:18-cv-05008-FMO-AFM (the "Enforcement
                      4 Action" or "EA"). In particular, the above-captioned action involves the recovery of
                      5 transfers of funds raised from investors in the fraudulent scheme that is the subject
                      6 of the Enforcement Action, and which gave rise, in part, to the Receiver's
                      7 appointment by the Court. Pursuant to the terms of his appointment, and in
                      8 accordance with this Court's November 12, 2020 Order Granting Motion of
                      9 Receiver, Geoff Winkler, for Authority to Establish Disgorgement Procedures and
                     10 Undertake Disgorgement Efforts (EA ECF No. 195) (the "Disgorgement Order"),
                     11 the Receiver is authorized to institute litigation proceedings to recover assets of the
                     12 Receivership Entities. Such proceedings include those against investors in the
                     13 Receivership Entities who were paid more than the aggregate amounts they invested
                     14 in the Entities ("Net Winners").
                     15                2.      On information and belief, the above-captioned Defendants, including
                     16 Hopen Life Science Ventures, a.k.a. Hopen Life Sciences, LLC, a.k.a. Hopen
                     17 Therapeutics, LLC, have had contacts with the State of California and have
                     18 otherwise purposefully availed themselves of the privileges of conducting activities
                     19 within the State of California, including in connection with the subjects of the
                     20 above-captioned action, sufficient that this Court may exercise personal jurisdiction
                     21 over them pursuant to Federal Rule of Civil Procedure 4(k)(1)(A).
                     22                3.      Venue in the Central District of California is proper under 28 U.S.C.
                     23 Section 1391 because this action is an ancillary proceeding to the Enforcement
                     24 Action, and because the Receiver was appointed in this District pursuant to the
                     25 Court's previously entered Order Regarding Preliminary Injunction and
                     26 Appointment of a Permanent Receiver (the "Appointment Order") (EA ECF No. 66)
                     27 in the Enforcement Action, which specifically authorized the Receiver: (a) "to
                     28 institute, pursue, and prosecute all claims and causes of action of whatever kind and
       LAW OFFICES
Allen Matkins Leck Gamble
   Mallory & Natsis LLP

                            4813-4640-9203.1                               -2-
                 Case 2:21-cv-06049-FLA-GJS Document 1 Filed 07/27/21 Page 3 of 10 Page ID #:3



                      1 nature that may now or hereafter exist as a result of the activities of" the
                      2 Receivership Entities; and (b) "to institute . . . or become party to such actions or
                      3 proceedings in state, federal, or foreign courts, which . . . the Receiver deems
                      4 necessary and advisable to preserve or recover any Assets." This Court's
                      5 September 9, 2019 Order Regarding Permanent Injunction (the "Permanent
                      6 Injunction") (EA ECF No. 113) in the Enforcement Action reaffirmed the Receiver's
                      7 authority, including his authority to prosecute the claims alleged herein.
                      8                                               PARTIES
                      9                4.      The Receiver is the duly-appointed permanent receiver for the
                     10 Receivership Entities. Among other things, the Appointment Order directed the
                     11 Receiver to recover and marshal, for the benefit of investors in, and creditors of, the
                     12 Receivership Entities, any and all assets which were owned, leased, occupied, or
                     13 otherwise controlled by the Receivership Entities ("Receivership Assets" or
                     14 "Assets"). The Permanent Injunction reaffirmed the Receiver's duties and
                     15 obligations, including his authority to recover and marshal the Assets. Pursuant to
                     16 the Appointment Order and the Permanent Injunction, the Receiver enjoys exclusive
                     17 authority and control over the Assets, including over the causes of action alleged
                     18 herein.
                     19                5.      On information and belief, Defendant Hopen Life Science Ventures,
                     20 a.k.a. Hopen Life Sciences, LLC, a.k.a. Hopen Therapeutics, LLC ("Defendant
                     21 Hopen") is a venture capital investment firm, with its principal place of business in
                     22 Kent County, Michigan, and is an identified recipient of Receivership Assets and
                     23 Net Winner, as described further herein.
                     24                6.      The Receiver is ignorant of the true names and capacities, whether
                     25 individual, corporate, associate, or otherwise, of Doe Defendants 1 through 10,
                     26 inclusive. On information and belief, each fictitiously named Defendant is the
                     27 recipient of fraudulently transferred funds from the Receivership Entities, or was in
                     28 some way responsible for, participated in, or contributed to the matters and things
       LAW OFFICES
Allen Matkins Leck Gamble
   Mallory & Natsis LLP

                            4813-4640-9203.1                               -3-
                 Case 2:21-cv-06049-FLA-GJS Document 1 Filed 07/27/21 Page 4 of 10 Page ID #:4



                      1 complained of herein, and in some manner, has legal responsibility therefor, and/or
                      2 was an alter ego of a Defendant named herein, and that, as a result, is jointly and
                      3 severally liable with each other Defendant for the acts alleged herein. When the
                      4 identity and exact nature of such fictitious Defendants' responsibility for,
                      5 participation in, or contribution to the matters and things herein alleged is
                      6 ascertained, the Receiver will seek leave to amend this Complaint and all
                      7 proceedings instituted as a result to set forth the nature of the fictitious Defendants'
                      8 identities.
                      9                                     FACTUAL ALLEGATIONS
                     10 I.             The Establishment of the Receivership Entities and Their
                     11                Misappropriation of Investor Funds.
                     12                7.      As alleged by the Commission in its June 3, 2019 Complaint in the
                     13 Enforcement Action (the "SEC Complaint") (EA ECF No. 1), Ralph Iannelli has
                     14 been Essex's sole shareholder, president, and chief executive officer since
                     15 approximately 1996.
                     16                8.      As alleged by the Commission in the SEC Complaint, Mr. Iannelli
                     17 attracted investment into Essex through the sale of promissory notes, the returns on
                     18 which were alleged to be based on the strength of Essex's equipment leasing
                     19 business, pursuant to which Essex's lease portfolio would generate sufficient income
                     20 to fully offset its borrowing costs and obligations to noteholder investors.
                     21                9.      As alleged by the Commission in the SEC Complaint, between 2014
                     22 and early 2017, Essex's main source of funding was money that it received from
                     23 investor-funded promissory notes and investor-funded LLC's, not income or revenue
                     24 derived from its equipment leasing business.
                     25                10.     As alleged by the Commission in the SEC Complaint, Essex was
                     26 unable to cover the principal and interest obligations that it owed to its investors and
                     27 creditors using lease revenue alone. As alleged by the Commission in the SEC
                     28 Complaint, payments on existing obligations were instead made in large part from
       LAW OFFICES
Allen Matkins Leck Gamble
   Mallory & Natsis LLP

                            4813-4640-9203.1                              -4-
                 Case 2:21-cv-06049-FLA-GJS Document 1 Filed 07/27/21 Page 5 of 10 Page ID #:5



                      1 money obtained from later investors, in a manner consistent with the operations of a
                      2 Ponzi scheme.
                      3                11.     On December 21, 2018, and in part on the basis of the allegations
                      4 contained with the SEC Complaint, this Court entered the Appointment Order,
                      5 pursuant to which the Receiver became the duly-appointed permanent receiver for
                      6 the Receivership Entities. The Permanent Injunction, which reaffirmed the
                      7 Receiver's appointment and authority, was entered on September 9, 2019.
                      8 II.            The Receiver's Authority and Investigation Pursuant to His
                      9                Appointment.
                     10                12.     Pursuant to the terms of his appointment, the Receiver is vested with
                     11 exclusive authority and control over the Receivership Assets. Specifically,
                     12 Article XI of the Appointment Order and Article VII of the Permanent Injunction
                     13 vest the Receiver with the "full powers of an equity receiver, including, but not
                     14 limited to, full power over all funds, assets, [and] collateral," including "full power
                     15 to sue, foreclose, marshal, collect, receive, and take into possession all such Assets."
                     16 Moreover, the Appointment Order authorizes, empowers, and directs the Receiver
                     17 to, among other things: (1) conduct such investigation and discovery as necessary to
                     18 identify and locate outstanding Receivership Assets; and (2) preserve and prevent
                     19 the dissipation of Receivership Assets.
                     20                13.     In connection with these duties, the Receiver has reviewed more than
                     21 500,000 pages of materials, reflecting hundreds of thousands of individual
                     22 transactions, relating to the business and financial activities of the Receivership
                     23 Entities. This effort has enabled the Receiver to identify and quantify a significant
                     24 portion of those transactions relating to recoverable Receivership Assets.
                     25                14.     On the basis of his review, the Receiver has confirmed that the
                     26 operations of the Receivership Entities were not profitable, and were unsustainable
                     27 absent ongoing infusions of new funds from investors and lenders. The Receiver
                     28 has confirmed that Essex's payments of so-called returns on investments to certain
       LAW OFFICES
Allen Matkins Leck Gamble
   Mallory & Natsis LLP

                            4813-4640-9203.1                               -5-
                 Case 2:21-cv-06049-FLA-GJS Document 1 Filed 07/27/21 Page 6 of 10 Page ID #:6



                      1 investors were funded in substantial part by money obtained from new investors,
                      2 consistent with the operations of a Ponzi scheme. On this basis, and as detailed
                      3 significantly in the Receiver's prior submissions to the Court, including his Forensic
                      4 and Investigative Account Report (EA ECF No. 171), the Receiver has concluded
                      5 and reported that the activities of the Receivership Entities bear the hallmarks of a
                      6 Ponzi investment scheme.
                      7                15.     On the basis of the Receiver's detailed analysis and accounting, the
                      8 Receiver has confirmed that, as in most Ponzi schemes, certain Receivership Entity
                      9 investors (the Net Winners) were paid more than the aggregate amounts they
                     10 invested in the Entities while others (the "Net Losers") lost money on their
                     11 investments or loans. The Receiver has determined, in his reasonable business
                     12 judgment, that in order to recover and return as much as possible to those investors
                     13 and creditors with claims against the Entities, including Net Losers, and consistent
                     14 with the law in this Circuit, it is necessary and appropriate to pursue the
                     15 disgorgement of profits paid to the Net Winners, including the Defendants identified
                     16 in the above-captioned action.
                     17                16.     Accordingly, and on the basis, in part, of the Receiver's confirmations
                     18 regarding the Receivership Entities' business and financial activities, the Receiver
                     19 filed a Motion for Authority to Establish Disgorgement Procedures and Undertake
                     20 Disgorgement Efforts (EA ECF No. 190) (the "Disgorgement Motion") on
                     21 October 13, 2020, pursuant to which the Receiver sought authority to establish
                     22 disgorgement procedures and undertake disgorgement efforts against the Net
                     23 Winners, including the Defendants identified in the above-captioned action. The
                     24 Court entered the Disgorgement Order on November 12, 2020, granting the
                     25 Disgorgement Motion and authorizing the Receiver to commence the instant action.
                     26 III.           The Fraudulent Transfers to Defendants From the Receivership Entities.
                     27                17.     Upon the Receiver's appointment, the Receiver promptly moved to
                     28 secure control over the Entities' offices, Assets, and operations, including their
       LAW OFFICES
Allen Matkins Leck Gamble
   Mallory & Natsis LLP

                            4813-4640-9203.1                               -6-
                 Case 2:21-cv-06049-FLA-GJS Document 1 Filed 07/27/21 Page 7 of 10 Page ID #:7



                      1 electronic and physical records and data. Altogether, these records comprised more
                      2 than 500,000 pages of materials, which took the Receiver and his staff considerable
                      3 time to review and investigate. Despite the significant volume of records obtained,
                      4 there was no readily apparent mechanism for the Receiver to quickly and
                      5 definitively identify Net Winners without reconstructing financial receipts and
                      6 disbursements for the Receivership Entities. Accordingly, at the outset of his
                      7 appointment and for a relatively significant time thereafter, the Receiver was unable
                      8 to identify specific payments received from individual investors or payments made
                      9 to individual investors as purported profits, including payments received from or
                     10 made to Defendants by the Receivership Entities.
                     11                18.     The Receiver and his staff devoted considerable time and effort to
                     12 investigating the Receivership Entities' Assets and financial affairs, including in
                     13 connection with the Receiver's efforts to identify and marshal Assets from third
                     14 parties in wrongful possession of such Assets, including the Defendants. Given the
                     15 volume of records and complexity of the Entities' business and financial affairs, the
                     16 Receiver did not discover until well after his appointment that Defendant Hopen had
                     17 received amounts in excess of its investments in, or contributions to, the
                     18 Receivership Entities. Once the Receiver identified Defendant Hopen as a Net
                     19 Winner and confirmed the specific amount by which payments to it from the
                     20 Entities exceeded its investments in, or contributions to, the Entities (the "Profit
                     21 Amount"), the Receiver promptly pursued recovery of Defendant Hopen's Profit
                     22 Amount.
                     23                19.     The Profit Amount was calculated by subtracting (a) transfers from
                     24 Defendant Hopen to the Receivership Entities from (b) transfers from the
                     25 Receivership Entities to Defendant Hopen, resulting in a calculation of net profits
                     26 paid to Defendant Hopen. On the basis of this calculation, the Receiver has
                     27 determined that Defendant Hopen's Profit Amount is $256,000.00.
                     28
       LAW OFFICES
Allen Matkins Leck Gamble
   Mallory & Natsis LLP

                            4813-4640-9203.1                               -7-
                 Case 2:21-cv-06049-FLA-GJS Document 1 Filed 07/27/21 Page 8 of 10 Page ID #:8



                      1                20.      On information and belief, Defendant Hopen provided no services or
                      2 other value to the Receivership Entities other than amounts paid to the Receivership
                      3 Entities as investments and/or contributions, as set forth above.
                      4                        COUNT I – AVOIDANCE AND RECOVERY OF ACTUAL
                      5                                      FRAUDULENT TRANSFERS
                      6         (as against Defendant Hopen under Cal. Civ. Code §§ 3439.04 and 3439.07)
                      7                21.      The Receiver incorporates herein each and every allegation contained
                      8 in Paragraphs 1 through 20, inclusive, set forth above.
                      9                22.      On the basis of his investigation and analysis of its business operations
                     10 and financial affairs, the Receiver has concluded that the Receivership Entities
                     11 operated a Ponzi investment scheme, and were insolvent, or became insolvent,
                     12 shortly after the subject payments comprising the Profit Amount were made to
                     13 Defendant Hopen.
                     14                23.      On information and belief, the Entities, while still under the control of
                     15 Mr. Iannelli, fraudulently transferred the Profit Amount to Defendant Hopen with
                     16 the intent to hinder, delay, and/or defraud the Entities' investors and creditors.
                     17                24.      The Entities' payments of the Profit Amount to Defendant Hopen were
                     18 made from the proceeds of the Ponzi investment scheme operated through the
                     19 Receivership Entities, and were generated from the investors in, and creditors of,
                     20 that scheme.
                     21                25.      On information and belief, the above-described conduct was a
                     22 substantial factor in causing harm to the estate of the Receivership Entities.
                     23                26.      On information and belief, the investors in, and creditors of, the
                     24 Receivership Entities, as well as the estate of the Receivership Entities, which the
                     25 Receiver is charged with administering, have been harmed as a result of these
                     26 actually fraudulent transfers from the Entities to Defendant Hopen in at least the
                     27 Profit Amount, which amount, plus interest, is subject to immediate avoidance and
                     28
       LAW OFFICES
Allen Matkins Leck Gamble
   Mallory & Natsis LLP

                            4813-4640-9203.1                                 -8-
                 Case 2:21-cv-06049-FLA-GJS Document 1 Filed 07/27/21 Page 9 of 10 Page ID #:9



                      1 disgorgement to the Receiver, in his capacity as receiver for the Receivership
                      2 Entities.
                      3          COUNT II – AVOIDANCE AND RECOVERY OF CONSTRUCTIVELY
                      4                                     FRAUDULENT TRANSFERS
                      5         (as against Defendant Hopen under Cal. Civ. Code §§ 3439.04 and 3439.07)
                      6                27.     The Receiver incorporates herein each and every allegation contained
                      7 in Paragraphs 1 through 26, inclusive, set forth above.
                      8                28.     On information and belief, the Entities, while still under the control of
                      9 Mr. Iannelli, fraudulently transferred the Profit Amount to Defendant Hopen with
                     10 the intent to hinder, delay, and/or defraud the Entities' investors and creditors.
                     11                29.     On information and belief, the Receivership Entities received nothing
                     12 of value in exchange for the payments that comprise the Profit Amount.
                     13                30.     At all relevant times, the Receivership Entities intended to incur, or
                     14 believed or reasonably should have believed they would incur, debts beyond their
                     15 ability to pay as they became due.
                     16                31.     On information and belief, at the time the payments comprising the
                     17 Profit Amount were made to Defendant Hopen, the Receivership Entities were
                     18 engaged in or about to engage in business transactions for which their remaining
                     19 Assets were unreasonably small in relation to the business or transaction.
                     20                32.     On information and belief, the above-described conduct was a
                     21 substantial factor in causing harm to the estate of the Receivership Entities.
                     22                33.     On information and belief, the investors in, and creditors of, the
                     23 Receivership Entities, as well as the estate of the Receivership Entities, which the
                     24 Receiver is charged with administering, have been harmed as a result of these
                     25 constructively fraudulent transfers from the Entities to Defendant Hopen in at least
                     26 the Profit Amount, which amount, plus interest, is subject to immediate avoidance
                     27 and disgorgement to the Receiver, in his capacity as receiver for the Receivership
                     28 Entities.
       LAW OFFICES
Allen Matkins Leck Gamble
   Mallory & Natsis LLP

                            4813-4640-9203.1                                -9-
               Case 2:21-cv-06049-FLA-GJS Document 1 Filed 07/27/21 Page 10 of 10 Page ID #:10



                      1                                        PRAYER FOR RELIEF
                      2                WHEREFORE, the Receiver prays for judgment against Defendant Hopen as
                      3 follows:
                      4                On Counts I and II:
                      5                A.      For a judgment against Defendant Hopen, avoiding the transfers from
                      6 the Receivership Entities to Defendant Hopen comprising the Profit Amount;
                      7                B.      For an order deeming the Profit Amount paid to Defendant Hopen, or
                      8 such other amount as the Court deems proper, to be held in constructive trust for the
                      9 benefit of the Receivership Entities;
                     10                C.      For an order directing Defendant Hopen to immediately pay the Profit
                     11 Amount, plus prejudgment interest and costs, or such other amount as the Court
                     12 deems proper, to the Receiver, and no later than ten (10) calendar days after entry of
                     13 a judgment on this Complaint; and
                     14                D.      For such other and further relief as the Court may deem proper.
                     15
                     16 Dated: July 27, 2021                               ALLEN MATKINS LECK GAMBLE
                                                                             MALLORY & NATSIS LLP
                     17                                                    DAVID R. ZARO
                                                                           JOSHUA A. DEL CASTILLO
                     18                                                    NORMAN M. ASPIS
                     19
                                                                           By:        /s/ Norman M. Aspis
                     20                                                          NORMAN M. ASPIS
                                                                                 Attorneys for Plaintiff
                     21                                                          GEOFF WINKLER, RECEIVER
                     22
                     23
                     24
                     25
                     26
                     27
                     28
       LAW OFFICES
Allen Matkins Leck Gamble
   Mallory & Natsis LLP

                            4813-4640-9203.1                              -10-
